 
 
I 
108th CONGRESS 2d Session 
H. R. 4856 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2004 
Mr. Herger (for himself, Mrs. Johnson of Connecticut, Mr. DeLay, Mr. Lewis of Kentucky, Mr. Camp, and Mr. Cantor) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To provide States with improved incentives, more flexibility, and increased funds to develop child welfare services that meet the unique needs of children and families and enhance children’s prospects for safe and permanent living arrangements. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Child Safety, Adoption, and Family Enhancement (Child SAFE) Act of 2004. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title 
Sec. 2. Findings 
Sec. 3. References 
Title I—EXPANDED ELIGIBILITY FOR ADOPTION ASSISTANCE AND FOSTER CARE 
Sec. 101. Adoption assistance 
Sec. 102. Foster care maintenance payments 
Sec. 103. Eligibility of Indian tribes to receive Federal funds for foster care and adoption assistance 
Title II—FLEXIBLE FUNDS TO IMPROVE PROTECTION FOR CHILDREN AND STRENGTHEN FAMILIES 
Sec. 201. Safe Children, Strong Families programs 
Sec. 202. Challenge grants 
Title III—ENHANCEMENTS TO CHILD WELFARE WAIVER AUTHORITY 
Sec. 301. Extension of authority to approve demonstration projects 
Sec. 302. Elimination of limitation on number of waivers 
Sec. 303. Elimination of limitation on number of States that may be granted waivers to conduct demonstration projects on same topic 
Sec. 304. Elimination of limitation on number of waivers that may be granted to a single State for demonstration projects 
Sec. 305. Streamlined process for consideration of amendments to and extensions of demonstration projects requiring waivers 
Sec. 306. Availability of reports 
Title IV—TANF AND SSI PROVISIONS 
Sec. 401. TANF high performance bonus 
Sec. 402. Review of State agency blindness and disability determinations 
Title V—EFFECTIVE DATE AND TRANSITION PROVISIONS 
Sec. 501. Effective date; transition rule  
2.FindingsThe Congress finds as follows: 
(1)Foster care should be a temporary, short-term placement for children until they can be reunified with their parents or placed with a safe, adoptive family. However, the 532,454 children in foster care on September 30, 2002, have been in foster care for an average of almost 3 years (32 months). 
(2)At the end of fiscal year 2002, the case plan goal for over 34,000 foster care children was to remain in foster care until they turned 18. These children will leave the foster care system without the stability and permanency of a family. 
(3)Since 1995, the number of children adopted with child welfare agency involvement has more than doubled from 25,693 to 52,546 in 2002. Despite this achievement, there were 129,262 children waiting to be adopted on September 30, 2002. On average, these children have been waiting in foster care for almost 4 years (44 months). 
(4)On March 26, 2004, the Department of Health and Human Services completed an initial review in every State of their child welfare programs. No State passed this review which assessed whether States were in compliance with Federal requirements to ensure the safety, permanency, and well-being of vulnerable children. 
(5)On May 18, 2004, the nonpartisan Pew Commission on Children in Foster Care composed of former Members of Congress of both parties and other child welfare experts recommended overhauling the Nation's foster care system to provide States a flexible, reliable source of Federal funding, as well as new options and incentives to seek safety and permanence for children in foster care. 
3.ReferencesExcept as otherwise expressly provided, wherever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the amendment or repeal shall be considered to be made to a section or other provision of the Social Security Act. 
IEXPANDED ELIGIBILITY FOR ADOPTION ASSISTANCE AND FOSTER CARE 
101.Adoption assistance 
(a)Elimination of income eligibility requirementSection 473(a) (42 U.S.C. 673(a)) is amended— 
(1)by striking paragraph (2) and inserting the following:  
 
(2) 
(A)For purposes of paragraph (1)(B)(ii), a child meets the requirements of this paragraph if the child— 
(i) 
(I)at the time adoption proceedings were initiated, had been removed from his or her home— 
(aa)pursuant to a voluntary placement agreement with respect to which Federal payments are provided under section 474; or 
(bb)as a result of a judicial determination to the effect that continuation therein would be contrary to the welfare of the child, including such a determination made on account of a voluntary relinquishment; 
(II)is eligible for supplemental security income benefits under title XVI; or 
(III)was residing in a foster family home or child care institution with the child's minor parent as described in section 475(4)(B); and 
(ii)has been determined by the State, pursuant to subsection (c), to be a child with special needs. 
(B)A child who meets the requirements of subparagraph (A)(ii) of this paragraph, who was determined eligible for adoption assistance payments under this part with respect to a prior adoption, and who is available for adoption because the prior adoption has been dissolved and the parental rights of the adoptive parents have been terminated or because the child's adoptive parents have died, shall be treated as meeting the requirements of this paragraph for purposes of paragraph (1)(B)(ii).; and 
(2)by adding at the end the following: 
 
(7) 
(A)Notwithstanding any other provision of this subsection (except as provided in subparagraph (B)), payments may not be made under this part to parents with respect to— 
(i)a child who is adopted outside of the United States; or 
(ii)a child who is adopted in the United States after having been been brought into the United States for the purpose of being adopted. 
(B)Subparagraph (A) shall not be interpreted to prohibit payments for a child who is otherwise eligible for adoption assistance payments under section 473 and who, as a result of the disruption or dissolution (as determined by the State) of an adoption, or because of the death of the adoptive parents of the child, is subsequently available for adoption.. 
(b)Reduction in Federal matching rate to expand eligibilitySection 474(a)(2) (42 U.S.C. 674(a)(1)) is amended by inserting 85 percent of before the Federal. 
102.Foster care maintenance payments 
(a)Elimination of income eligibility requirement 
(1)In generalSection 472(a) (42 U.S.C. 672(a)) is amended— 
(A)in the matter preceding paragraph (1), by striking child and all that follows through if and inserting child, if; 
(B)in paragraph (1)— 
(i)by striking from the home and inserting of the child from his or her home; and 
(ii)by striking (effective October 1, 1983);  
(C)by adding and at the end of paragraph (2); 
(D)in paragraph (3), by striking ; and and inserting a period; and 
(E)by striking all that follows paragraph (3). 
(2)Conforming amendmentSection 470 (42 U.S.C. 670) is amended by striking who otherwise would have been eligible for assistance under the State’s plan approved under part A (as such plan was in effect on June 1, 1995).  
(b)Reduction in Federal matching rate to expand eligibilitySection 474(a)(1) (42 U.S.C. 674(a)(1)) is amended by inserting 65 percent of before the Federal. 
(c)Guaranteed foster care maintenance payment levels 
(1)In generalSection 474 of such Act (42 U.S.C. 674) is amended— 
(A)in subsection (a)(1), by inserting , subject to subsection (g) before the semicolon; and 
(B)by adding at the end the following: 
 
(g)Guaranteed foster care maintenance payment levels 
(1)Foster care maintenance payment levelsThe amount described in this paragraph is— 
(A)$1,836,000,000 in the case of fiscal year 2005; 
(B)$1,882,000,000 in the case of fiscal year 2006, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii); 
(C)$1,927,000,000 in the case of fiscal year 2007, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii); 
(D)$1,971,000,000 in the case of fiscal year 2008, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii); 
(E)$2,014,000,000 in the case of fiscal year 2009, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii); 
(F)$2,056,000,000 in the case of fiscal year 2010, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii); 
(G)$2,097,000,000 in the case of fiscal year 2011, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii); 
(H)$2,136,000,000 in the case of fiscal year 2012, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii); 
(I)$2,173,000,000 in the case of fiscal year 2013, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii); and 
(J)$2,210,000,000 in the case of fiscal year 2014, increased by the total of the amounts (if any) by which the levels set by paragraph (3)(A) for the fiscal year are increased by reason of paragraph (3)(A)(ii). 
(2)Reservation of funds for the territories and Indian tribesFor each fiscal year, from the dollar amount specified in paragraph (1) of this subsection for the fiscal year, the Secretary shall reserve for payments under this part— 
(A)for Puerto Rico, Guam, the Northern Mariana Islands, American Samoa, and the United States Virgin Islands, a total sum equal to 0.9 percent of the dollar amount so specified; and 
(B)for Indian tribes, a total sum equal to 0.9 percent of the dollar amount so specified, increased by the amount (if any) by which the total sum reserved under this subparagraph for the preceding fiscal year exceeds the total of the amounts payable to Indian tribes under subsection (a)(1) for the preceding fiscal year. 
(3)Funds for the States 
(A)In generalThe aggregate of the amounts payable to a State under subsection (a)(1) for a fiscal year shall not exceed the sum of— 
(i) 
(I)in the case of a State not specified in paragraph (2)(A) of this subsection, the State share of the dollar amount specified in paragraph (1) of this subsection for the fiscal year that remains after applying paragraph (2) of this subsection; or 
(II)in the case of a State specified in paragraph (2)(A) of this subsection, the State share of the total sum described in such paragraph (2)(A) for the fiscal year; and 
(ii)if the State does not make the election provided for in subparagraph (C) of this paragraph for the fiscal year, the amount (if any) by which the level set by this subparagraph with respect to the State for the preceding fiscal year exceeds the total amount payable to the State under subsection (a)(1) for such preceding fiscal year. 
(B)State share definedIn subparagraph (A) of this paragraph, the term State share means, with respect to a State, the percentage that equals— 
(i)in the case of a State not specified in paragraph (2)(A) of this subsection— 
(I)the aggregate of the amounts payable to the State under subsection (a)(1) for all calendar quarters in fiscal year 2003; divided by 
(II)the aggregate of the amounts so payable to all States not so specified; or 
(ii)in the case of a State specified in paragraph (2)(A) of this subsection— 
(I)the total number of children in the State who have not attained 21 years of age; divided by 
(II)the total number of such children in all States so specified. 
(C)Election to spend excess foster care funds on child welfare servicesA State may elect to require the Secretary to add the amount of the excess (if any) described in subparagraph (A)(ii) with respect to the State for a fiscal year to the State allotment under section 423 for the next fiscal year and to the amount otherwise available for payment to the State under section 424 for the next fiscal year. 
(4)Funds for Indian tribesThe aggregate of the amounts payable to Indian tribes under subsection (a)(1) for a fiscal year shall not exceed the amount reserved under paragraph (2)(B) of this subsection for the fiscal year.. 
(2)Conforming amendments 
(A)Section 1101(a)(1) (42 U.S.C. 1301(a)(1)) is amended by adding at the end the following: Such term when used in part E of title IV also includes the Northern Mariana Islands..  
(B)Section 1108 (42 U.S.C. 1308) is amended in each of subsections (a) and (b)(1), by striking parts A and E and inserting part A. 
(d)Availability of additional funding for States experiencing a severe foster care crisisSection 474 (42 U.S.C. 674), as amended by subsection (c)(1)(B) of this section, is amended by adding at the end the following: 
 
(h)Availability of additional funding for States experiencing a severe foster care crisis 
(1)In generalOn request of a State with a plan approved under part E for a fiscal year, the Secretary shall, subject to paragraph (4) of this subsection, pay to the State from the Contingency Fund established under section 403(b) an amount equal to the Federal share of a sum certain if— 
(A)the State is experiencing a severe foster care crisis, as determined by the Secretary from the documentation and certifications referred to in subparagraph (B) of this paragraph; 
(B)the Governor of the State (or an authorized designee of the Governor) provides the documentation and certifications described in paragraph (3) of this subsection with respect to the circumstances constituting the severe foster care crisis in the State; 
(C)the State makes a binding commitment to the Secretary to expend from State or local sources during the fiscal year an amount equal to the State share of the sum certain in a manner consistent with the child welfare purposes of part B and this part; 
(D)the amount so payable to the State does not exceed 20 percent of the total amount payable to the State under section 474(a)(1) for the fiscal year; and 
(E)the State has expended, for foster care maintenance payments under section 472 for children in foster family homes or child-care institutions, all amounts paid to the State under section 474(a)(1). 
(2)DefinitionsIn paragraph (1): 
(A)Severe foster care crisisThe term severe foster care crisis means, with respect to a State, that— 
(i) 
(I)the average number of children in foster care under the responsibility of the State on the last day of the most recent 6-month period for which such information is available has increased by a total of at least 15 percent over the greatest average for the corresponding period in calendar year 2004 or thereafter; and 
(II)the average total number of children in the United States who are in foster care under the responsibility of any State on the last day of the most recent 6-month period for which such information is available has increased by a total of at least 10 percent over the greatest average for the corresponding period in calendar year 2004 or thereafter; or 
(ii)the average number described in clause (i)(I) has increased by a total of at least 20 percent over the greatest average for the corresponding period in calendar year 2004 or thereafter. 
(B)Federal shareThe term Federal share means 65 percent of the Federal medical assistance percentage (as defined in section 1905(b)). 
(C)State shareThe term State share means 100 percent minus the Federal share.  
(3)Documentation and certificationsThe documentation and certifications described in this clause are the following: 
(A)Documentation which demonstrates that the State is experiencing a severe foster care crisis. 
(B)Documentation of the nature and cause of the circumstances constituting the severe foster care crisis. 
(C)Documentation of the measures that were taken by the State, before seeking funds from the Contingency Fund for State Welfare Programs, to avoid or address the circumstances constituting the severe foster care crisis. 
(D)Documentation of the manner in which any funds provided to the State under this section from the Contingency Fund for State Welfare Programs and State matching funds described in paragraph (1)(C) will be used to address the circumstances constituting the severe foster care crisis in the State. 
(E)A certification that any funds provided to the State under this subsection from the Contingency Fund for State Welfare Programs will be used in a manner consistent with this part. 
(4)Maximum contingency fund paymentsThe total of the amounts payable to all States under this subsection shall not exceed the total amount appropriated under section 403(b)(2) minus the total amount (if any) paid to States under section 403(b)(3)(A).. 
(e)Flexibility to establish separate standards for relative foster family homesSection 471(a)(10) (42 U.S.C. 671(a)(10)) is amended by inserting before the semicolon the following: 
, and that the authority or authorities may—  
(A)establish and maintain separate standards for foster family homes in which a foster parent is a relative of the foster child, that, at a minimum, protect the safety of the child and provide for criminal records checks as described in paragraph (20); and 
(B)apply the standards referred to in subparagraph (A) of this paragraph to any such relative foster care provider to whom funds are paid pursuant to section 472 or part B in lieu of the standards that would otherwise apply to a foster family home.. 
(f)Child well-being assessments for foster children 
(1)In generalSection 475(5) (42 U.S.C. 675(5)) is amended— 
(A)in subparagraph (C)— 
(i)by striking (F) and inserting (G); and 
(ii)by striking (A)(ii) and inserting (B)(ii); 
(B)in subparagraph (D), by striking (1)(A) and inserting (1)(C); 
(C)by redesignating subparagraphs (A) through (G) as subparagraphs (B) through (H), respectively; and 
(D)by inserting before such subparagraphs the following: 
 
(A)within 30 days after being removed from his or her home, each child will have had an assessment of his or her physical and mental health needs, to identify, at a minimum, physical or emotional trauma, substance abuse, or other issues that are to be addressed as part of the child's case plan to ensure the child's positive development and well-being;. 
(2)Conforming amendmentsSection 471(a) (42 U.S.C. 671(a)) is amended— 
(A)in paragraph (15)(E)(i), by striking 475(5)(C) and inserting 475(5)(D); and 
(B)in paragraph (16), by striking 475(5)(B) and inserting 475(5)(C).  
(g)Medicaid eligibility for foster childrenThe first sentence of section 472(h)(1) (42 U.S.C. 672(h)(1)) is amended— 
(1)by striking are made under this section and inserting have been made under this section since before October 1, 2004, and without interruption thereafter; and 
(2)by inserting , and any other child with respect to whom such payments are made whose resources (determined pursuant to section 402(a)(7)(B), as so in effect) have a combined value of not more than $10,000 shall be considered to be a child whose resources have a combined value of not more than $1,000 (or such lower amount as the State may determine for purposes of such section 402(a)(7)(B)) before the period. 
103.Eligibility of Indian tribes to receive Federal funds for foster care and adoption assistance 
(a)Children placed in tribal custody eligible for foster care fundingSection 472(a)(2) (42 U.S.C. 672(a)(2)) is amended— 
(1)by striking or (B) and inserting (B); and 
(2)by inserting before the semicolon the following: , or (C) an Indian tribe (as defined in section 479B(d)) or an intertribal consortium if the Indian tribe or consortium is not operating a program pursuant to section 479B and (i) has a cooperative agreement with a State pursuant to section 479B(c)(5) or (ii) submits to the Secretary a description of the arrangements (jointly developed or developed in consultation with the State) made by the Indian tribe or consortium for the payment of funds and the provision of the child welfare services and protections required by this title. 
(b)Programs operated by Indian tribal organizationsPart E of title IV (42 U.S.C. 670 et seq.) is amended by adding at the end the following: 
 
479B.Programs operated by Indian tribal organizations 
(a)In generalExcept as otherwise expressly provided in this part, this part shall apply to an Indian tribe that elects to operate a program under this part in the same manner as this part applies to a State. 
(b)ExceptionsAn Indian tribe shall not be eligible for payments under paragraph (3) or (4) of section 474(a), and section 477 shall not apply to an Indian tribe. 
(c)Special rules 
(1)ApplicationsIn order for an Indian tribe to be eligible for funds under this part for a fiscal year, the tribe (alone or as part of a consortium of Indian tribes) shall— 
(A)submit to the Secretary an application which, in addition to the matter required by section 471(a), contains— 
(i)a plan which, in lieu of the requirement of section 471(a)(3), identifies the service area or areas and population to be served by the Indian tribe; and 
(ii)assurances that the tribe will— 
(I)operate a pre-placement preventive services program designed to help children at risk of foster care placement remain safely in their homes, and a foster care program for children who cannot remain at home safely; 
(II)provide, or make arrangements with a State or the Bureau of Indian Affairs to provide, a system for child abuse and neglect reporting and prevention, adoption assistance or other permanency supports, and independent living services; 
(III)use any funds provided to the tribe under this part to supplement and not supplant non-Federal funds that would otherwise be available for the activities and purposes of the plan; and 
(IV)submit to the Secretary case-level data on the children in foster care or adopted with the involvement of the agency carrying out the plan, consistent with the requirements under the data collection system implemented under section 479; 
(B)have in effect legal codes that govern tribal responsibility for the protection of children, provide for tribal placement and care responsibility for children that cannot remain safely at home, and define tribal authority for judicial proceedings and judicial determinations that continuation in the home would be contrary to the welfare of a child, judicial determinations regarding reasonable efforts described in section 471(a)(15), and permanency decisions; and 
(C)have not less than 3 years of financial stability and management as evidenced by having no uncorrected significant and material audit exceptions under Federal grants or contracts. 
(2)ApprovalThe Secretary may approve an application and plan submitted pursuant to paragraph (1) if the Secretary determines that the application meets the requirements of paragraph (1), consistent with the purposes of this part. 
(3)Authority to waive or modify certain requirements 
(A)Waiver authorityOn the request of an Indian tribe, the Secretary may modify any requirement imposed by or under section 471 if, after consulting with the tribe, the Secretary determines that the modification would advance the best interests and the safety of children served by the tribe. 
(B)Authority to modify data reporting requirementIn lieu of the requirement for case-level data referred to in paragraph (1)(A)(ii)(IV) with respect to children served by an Indian tribe pursuant to this part, the Secretary may require aggregate data with respect to children who are in foster care or adopted with the involvement of the agency administering the plan. 
(4)Calculation of per capita income in determining Federal share 
(A)In generalFor purposes of determining the Federal medical assistance percentage applicable to an Indian tribe under paragraphs (1) and (2) of section 474(a), the calculation of the per capita income of the tribe shall be based upon the service population of the tribe as defined in its plan. 
(B)Consideration of other informationAn Indian tribe may submit to the Secretary such information as the Indian tribe considers relevant to the calculation of the per capita income of the tribe, and the Secretary shall consider such information before making the calculation. 
(5)Cooperative agreementsAn Indian tribe or intertribal consortium and a State may enter into a cooperative agreement for the administration or payment of funds pursuant to this part. In any case where an Indian tribe or intertribal consortium and a State enter into a cooperative agreement that incorporates any of the provisions of this section, those provisions shall be valid and enforceable. Any such cooperative agreement that is in effect as of the date of enactment of this section, shall remain in full force and effect subject to the right of either party to the agreement to revoke or modify the agreement pursuant to the terms of the agreement. 
(d)Definitions of Indian tribe; tribal organizationsIn this section, the terms Indian tribe and tribal organization have the meanings given in paragraphs (5) and (10), respectively, of section 430(a).. 
IIFLEXIBLE FUNDS TO IMPROVE PROTECTION FOR CHILDREN AND STRENGTHEN FAMILIES 
201.Safe Children, Strong Families programs 
(a)In generalPart B of title IV (42 U.S.C. 620–629i) is amended to read as follows: 
 
BSafe Children, Strong Families Programs 
421.PurposeThe purpose of this part is to provide States and Indian tribes with the resources and flexibility to— 
(1)develop and provide child welfare services that ensure safety, permanence, and well-being for children; 
(2)provide support and other services to families to prevent the unnecessary removal of children from their homes; 
(3)provide support and enhance the capacity of relatives to meet the needs of children in their care; 
(4)develop, establish, and operate coordinated programs of community-based family support services, family preservation services, time-limited reunification services, and adoption promotion and support services; 
(5)improve the quality of child welfare services by providing for the training of individuals responsible for decisions related to the well-being of children including foster and adoptive parents, child welfare workers, and court personnel; 
(6)operate a system for receiving reports of child abuse or neglect; 
(7)improve the intake, assessment, screening, and investigation of reports of child abuse and neglect; 
(8)provide child placement services and make timely decisions about permanent living arrangements for children who must be removed from or who cannot live with their families; and 
(9)provide for the proper and efficient administration of the State or tribal plan under this part and part E. 
422.Plans of States and Indian tribes 
(a)StatesIn order to be eligible for a grant under this part for a fiscal year, a State shall have in effect a plan to achieve the purposes of this part, which has been developed jointly by the Secretary and the State, after consultation by the State agency designated pursuant to paragraph (1)(A) of this subsection with appropriate public and non-profit private agencies and community-based organizations with experience in administering programs of services for children and families, and which— 
(1)provides that— 
(A)the agency that administers or supervises the administration of the State’s services program under title XX of this Act will administer or supervise the administration of the plan (except as otherwise provided in section 103(d) of the Adoption Assistance and Child Welfare Act of 1980); and 
(B)to the extent that child welfare services are furnished by the staff of the State agency or local agency administering the plan, a single organizational unit in such State or local agency, as the case may be, will be responsible for furnishing such child welfare services; 
(2)provides for coordination between the services provided for children under the plan and the services and assistance provided under title XX of this Act, under the State program funded under part A of this title, under the State plan approved under part E of this title, and under other State programs having a relationship to the program under this part, with a view to provision of welfare and related services which will best promote the welfare of such children and their families; 
(3)provides that the standards and requirements imposed with respect to child day care under title XX of this Act shall apply with respect to day care services under this part, except insofar as eligibility for such services is involved; 
(4)provides for the training and effective use of paid paraprofessional staff, with particular emphasis on the full-time or part-time employment of persons of low income, as community service aides, in the administration of the plan, and for the use of nonpaid or partially paid volunteers in providing services and in assisting any advisory committees established by the State agency; 
(5)contains a description of the steps which the State will take to provide child welfare services and to make progress in— 
(A)covering additional political subdivisions, 
(B)reaching additional children in need of services, and 
(C)expanding and strengthening the range of existing services and developing new types of services,along with a description of the State’s child welfare services staff development and training plans; 
(6)provides, in the development of services for children, for utilization of the facilities and experience of voluntary agencies in accordance with State and local programs and arrangements, as authorized by the State; 
(7)provides that the agency administering or supervising the administration of the plan will furnish such reports, containing such information, and participate in such evaluations, as the Secretary may require; 
(8)provides for the diligent recruitment of potential foster and adoptive families that reflect the ethnic and racial diversity of children in the State for whom foster and adoptive homes are needed; 
(9)provides assurances that the State— 
(A)has completed an inventory of all children who, before the inventory, had been in foster care under the responsibility of the State for 6 months or more, which determined— 
(i)the appropriateness of, and necessity for, the foster care placement; 
(ii)whether the child could or should be returned to the parents of the child or should be freed for adoption or other permanent placement; and 
(iii)the services necessary to facilitate the return of the child or the placement of the child for adoption or legal guardianship; 
(B)is operating, to the satisfaction of the Secretary— 
(i)a statewide information system from which can be readily determined the status, demographic characteristics, location, and goals for the placement of every child who is (or, within the immediately preceding 12 months, has been) in foster care; 
(ii)a case review system for each child receiving foster care under the supervision of the State; 
(iii)a service program designed to help children— 
(I)where safe and appropriate, return to families from which they have been removed; or 
(II)be placed for adoption, with a legal guardian, or if adoption or legal guardianship is determined not to be appropriate for a child, in some other planned, permanent living arrangement; and 
(iv)a preplacement preventive services program designed to help children at risk of foster care placement remain safely with their families; and 
(C) 
(i)has reviewed State policies and administrative and judicial procedures in effect for children abandoned at or shortly after birth (including policies and procedures providing for legal representation of such children); and 
(ii)is implementing such policies and procedures as the State determines, on the basis of the review described in clause (i) of this subparagraph, to be necessary to enable permanent decisions to be made expeditiously with respect to the placement of such children; 
(10)contains a description, developed after consultation with tribal organizations (as defined in section 4 of the Indian Self-Determination and Education Assistance Act) in the State, of the specific measures taken by the State to comply with the Indian Child Welfare Act; 
(11)contains assurances that the State shall develop plans for the effective use of cross-jurisdictional resources to facilitate timely adoptive or permanent placements for waiting children; 
(12)contains a description of the activities that the State has undertaken for children adopted from other countries, including the provision of adoption and post-adoption services; 
(13)provides that the State shall collect and report information on children who are adopted from other countries and who enter into State custody as a result of the disruption of a placement for adoption or the dissolution of an adoption, including the number of children, the agencies who handled the placement or adoption, the plans for the child, and the reasons for the disruption or dissolution; 
(14) 
(A) 
(i)sets forth the goals intended to be accomplished under the plan by the end of the 5th fiscal year in which the plan is in operation in the State; and 
(ii)is updated periodically to set forth the goals intended to be accomplished under the plan by the end of each 5th fiscal year thereafter; 
(B)describes the methods to be used in measuring progress toward accomplishment of the goals; and 
(C)contains assurances that the State— 
(i)after the end of each of the 1st 4 fiscal years covered by a set of goals, will perform an interim review of progress toward accomplishment of the goals, and on the basis of the interim review will revise the statement of goals in the plan, if necessary, to reflect changed circumstances; and 
(ii)after the end of the last fiscal year covered by a set of goals, will perform a final review of progress toward accomplishment of the goals, and on the basis of the final review— 
(I)will prepare, transmit to the Secretary, and make available to the public a final report on progress toward accomplishment of the goals; and 
(II)will develop (in consultation with appropriate public and non-profit private agencies and community-based organizations with experience in administering programs of services for children and families) and add to the plan a statement of the goals intended to be accomplished by the end of the 5th succeeding fiscal year; 
(15)contains assurances that portions of the funds provided under this part will be expended by the State for programs of family preservation services, community-based family support services, time-limited family reunification services, and adoption promotion and support services; 
(16)contains assurances that the State will— 
(A)annually prepare, furnish to the Secretary, and make available to the public a description (including separate descriptions with respect to family preservation services, community-based family support services, time-limited family reunification services, and adoption promotion and support services) of— 
(i)the service programs to be made available under the plan in the immediately succeeding fiscal year; 
(ii)the populations which the programs will serve; and 
(iii)the geographic areas in the State in which the services will be available; and 
(B)perform the activities described in subparagraph (A) of this paragraph— 
(i)in the case of the 1st fiscal year under the plan, at the time the State submits its initial plan; and 
(ii)in the case of each succeeding fiscal year, by the end of the 3rd quarter of the immediately preceding fiscal year; 
(17)provides for such methods of administration as the Secretary finds to be necessary for the proper and efficient operation of the plan; 
(18) 
(A)contains assurances that Federal funds provided to the State under this part will not be used to supplant Federal or non-Federal funds for existing services and activities which promote the purposes of this part; and 
(B)provides that the State will furnish reports to the Secretary, at such times, in such format, and containing such information as the Secretary may require, that demonstrate the State’s compliance with the prohibition contained in subparagraph (A) of this paragraph; and 
(19)contains assurances that in administering and conducting service programs under the plan, the safety of the children to be served shall be of paramount concern. 
(b)Indian tribes 
(1)In generalExcept as otherwise provided in this subsection, subsection (a) shall apply to an Indian tribe in the same manner as this part applies to a State. 
(2)Waiver authorityThe Secretary may exempt a plan submitted by an Indian tribe from any requirement of subsection (a) that the Secretary determines would be inappropriate to apply to the tribe, taking into account the resources, needs, and other circumstances of the tribe. 
423.Allotments 
(a)50 States and the District of ColumbiaThe allotment under this section for a fiscal year of any State not specified in section 428(d)(1) with a plan approved under this part for the fiscal year is the sum of— 
(1)the amount that bears the same ratio to the sum of the amount specified in section 428(a) for the fiscal year that remains after applying section 428(d) for the fiscal year and the amount (if any) appropriated under section 428(b) for the fiscal year, as the total amount payable to the State under part B (as in effect before the effective date of this part) and subparagraphs (A), (B), and (E) of section 474(a)(3) (as so in effect) for fiscal years 2001 through 2003 bears to the total amount so payable to all States not so specified; 
(2)the amount (if any) by which the allotment under this section for the preceding fiscal year exceeds the total amount payable to the State under section 424 for the preceding fiscal year; and 
(3)the amount (if any) that the Secretary is required under section 474(g)(3)(A)(ii) to add to the allotment of the State for the fiscal year. 
(b)TerritoriesThe allotment under this section for a fiscal year of each State specified in section 428(d)(1) with an application approved under this part for the fiscal year is the sum of— 
(1) 
(A)the sum described in such section; multiplied by 
(B)the percentage that equals— 
(i)the total number of children in the State who have not attained 21 years of age; divided by 
(ii)the total number of such children in all States so specified; and 
(2)the amount (if any) that the Secretary is required under section 474(g)(3)(A)(ii) to add to the allotment of the State for the fiscal year. 
(c)Indian tribes 
(1)In generalThe allotment under this section for a fiscal year of each Indian tribe with an application approved under this part for the fiscal year is an amount equal to— 
(A)$10,000; plus 
(B)the amount that bears the same ratio to the amount by which the sum described in section 428(d)(2) exceeds the total of the amounts allotted for the fiscal year under subparagraph (A), as the number of children in the tribe who have not attained 21 years of age bears to the total number of such children in all Indian tribes. 
(2)Determination of the number of children in a tribeIn determining the number of children in an Indian tribe who have not attained 21 years of age, the Secretary shall use— 
(A)the number of such children as determined by the Bureau of the Census in the most recent decennial census available; or 
(B)if the tribe certifies to the Secretary a number which the Secretary deems to be a more accurate measure of the number of such children than the number referred to in subparagraph (A), the number so certified. 
424.Safe Children, Strong Families Grants 
(a)StatesFor each fiscal year, from the amount specified in section 428(a) for the fiscal year that remains after applying section 428(d) for the fiscal year (or, in the case of a State specified in section 428(d)(1), from the sum reserved under section 428(d)(1) and the sum (if any) reserved under section 428(e)(1)), the amount (if any) appropriated under section 428(b) for the fiscal year, and from any amounts subject to an election by the State under section 474(g)(3)(A)(ii) with respect to the fiscal year, each State that has a plan approved under this part for the fiscal year shall be entitled to receive from the Secretary, subject to section 425, a grant in an amount equal to the lesser of— 
(1)the allotment of the State under section 423 for the fiscal year; or 
(2)68 percent of the total amount of qualified expenditures of the State during the fiscal year. 
(b)Indian tribesFor each fiscal year, from the sum reserved under section 428(d)(2) and the sum (if any) reserved under section 428(e)(2), each Indian tribe that has an application approved under this part for the fiscal year shall be entitled to receive from the Secretary, subject to section 425, a grant in an amount equal to the lesser of— 
(1)the allotment of the tribe under section 423(c) for the fiscal year; or  
(2)68 percent of the total amount of qualified expenditures of the tribe during the fiscal year. 
(c)Method of computing and making paymentsThe method of computing and making payments under this section shall be as follows: 
(1)The Secretary shall, prior to the beginning of each period for which a payment is to be made, estimate the amount to be paid to the State or Indian tribe, as the case may be, for the period under this section. 
(2)From the allotment available therefor, the Secretary shall pay the amount so estimated, reduced or increased, as the case may be, by any sum (not previously adjusted under this section) by which the Secretary finds that the estimate of the amount to be paid the State or Indian tribe, as the case may be, for any prior period under this section was greater or less than the amount which should have been so paid to the State or tribe, as the case may be. 
(d)Direct payments to tribal organizations of Indian tribesThe Secretary shall pay any amount to which an Indian tribe is entitled under this part directly to the tribal organization of the Indian tribe. 
(e)Use of Funds 
(1)In generalA State or Indian tribe to which a grant is made under this section shall use the grant to carry out the plan developed in accordance with section 422 by the State or tribe, as the case may be. 
(2)Requirement that funds be spent for child welfare servicesA State or Indian tribe to which a grant is made under this section may not use the grant to provide foster care maintenance payments. 
425.Maintenance of effortThe Secretary shall reduce the amount otherwise payable to a State or Indian tribe under this part for a particular fiscal year by the amount (if any) by which the total amount of qualified expenditures of the State or tribe, as the case may be, from State and local sources or from tribal sources, as the case may be, in fiscal year 2003 exceeds the total amount of qualified expenditures of the State or tribe, as the case may be, in the particular fiscal year. 
426.Funding for State courts to assess and improve handling of proceedings relating to foster care and adoption 
(a)In generalThe Secretary shall make grants, in accordance with this section, to the highest State courts in States participating in the program under part E, for the purpose of enabling such courts— 
(1)to conduct assessments, in accordance with such requirements as the Secretary shall publish, of the role, responsibilities, and effectiveness of State courts in carrying out State laws requiring proceedings (conducted by or under the supervision of the courts)— 
(A)that implement this part and part E; 
(B)that determine the advisability or appropriateness of foster care placement; 
(C)that determine whether to terminate parental rights; and 
(D)that determine whether to approve the adoption or other permanent placement of a child; and 
(2)to implement improvements the highest State courts deem necessary as a result of the assessments, including— 
(A)to provide for the safety, well-being, and permanence of children in foster care, as set forth in the Adoption and Safe Families Act of 1997 (Public Law 105–89); and 
(B)to establish performance measures that track court performance with regards to ensuring safety, permanency, and well-being for children; 
(C)to implement a corrective action plan, as necessary, resulting from reviews of child and family service programs under section 1123A of this Act. 
(b)ApplicationsIn order to be eligible for a grant under this section, a highest State court shall submit to the Secretary an application at such time, in such form, and including such information and assurances as the Secretary shall require. 
(c)Allotments 
(1)In generalEach highest State court which has an application approved under subsection (b), and is conducting assessment and improvement activities in accordance with this section, shall be entitled to payment, for each of fiscal years 2005 through 2014, from the amount reserved pursuant to section 428(d)(3), of an amount equal to the sum of $85,000 plus the amount described in paragraph (2) of this subsection for the fiscal year. 
(2)FormulaThe amount described in this paragraph for any fiscal year is the amount that bears the same ratio to the amount reserved pursuant to section 428(d)(3) for the fiscal year (reduced by the dollar amount specified in paragraph (1) of this subsection for the fiscal year) as the number of individuals in the State who have not attained 21 years of age bears to the total number of such individuals in all States the highest State courts of which have approved applications under subsection (b) of this section. 
(d)Federal shareEach highest State court which receives funds paid under this section may use such funds to pay not more than 75 percent of the cost of activities under this section in each of fiscal years 2005 through 2014. 
427.Evaluations; research; technical assistance; child welfare traineeships 
(a)Evaluations 
(1)In generalThe Secretary shall evaluate and report to the Congress biennially on the effectiveness of the programs carried out pursuant to this part in accomplishing the purposes of this part, and may evaluate any other Federal, State, or local program, regardless of whether federally assisted, that is designed to achieve the same purposes as the program under this part, in accordance with criteria established in accordance with paragraph (2). 
(2)Criteria to be usedIn developing the criteria to be used in evaluations under paragraph (1), the Secretary shall consult with appropriate parties, such as— 
(A)State agencies administering programs under this part and part E; 
(B)persons administering child and family services programs for private, nonprofit organizations with an interest in child welfare; and 
(C)other persons with recognized expertise in the evaluation of child and family services programs or other related programs. 
(3)Timing of reportNot later than April 1, 2006, and biennially thereafter, the Secretary shall submit the report required by paragraph (1), and shall include in each such report the funding level, the status of ongoing evaluations, findings to date, and the nature of any technical assistance provided to States under subsection (d). 
(b)Coordination of evaluationsThe Secretary shall develop procedures to coordinate evaluations under this section, to the extent feasible, with evaluations by the States of the effectiveness of programs funded under this part. 
(c)Research and evaluation prioritiesThe Secretary shall give priority consideration to the following topics for research and evaluation under this subsection, using rigorous evaluation methodologies where feasible: 
(1)Promising program models in the service categories specified in paragraphs (1), (3), (4), and (9) of section 430(a), particularly time-limited reunification services and postadoption services. 
(2)Multi-disciplinary service models designed to address parental substance abuse and to reduce its impacts on children. 
(3)The efficacy of approaches directed at families with specific problems and with children of specific age ranges. 
(4)The outcomes of adoptions finalized after enactment of the Adoption and Safe Families Act of 1997. 
(d)Technical assistanceTo the extent funds are available therefor, the Secretary shall provide technical assistance that helps States and Indian tribes to achieve the purposes of this part and part E. 
(e)Federal oversight of tribal activities 
(1)Federal roleThe Secretary shall provide oversight (which may include on-site reviews) with respect to the implementation of tribal plans approved under this part and part E. 
(2)Tribal roleAn Indian tribe carrying out a plan approved under this part or part E shall— 
(A)cooperate with an on-site review by the Secretary appropriate to any areas of concern that the Secretary may identify with respect to the plan; and 
(B)if required by the Secretary, develop an improvement strategy to correct any deficiencies in the conduct of the plan that are determined by the Secretary. 
(f)Grants for trainingThe Secretary may make grants to public or other nonprofit institutions of higher learning for special projects for training personnel for work in the field of child welfare, including traineeships described in subsection (g) with such stipends and allowances as may be permitted by the Secretary. 
(g)Child welfare traineeshipsThe Secretary may approve an application for a grant to a public or nonprofit institution for higher learning to provide traineeships with stipends under subsection (f) only if the application— 
(1)provides assurances that each individual who receives a stipend with such traineeship (in this subsection referred to as a recipient) agrees— 
(A)to participate in training at a public or private nonprofit child welfare agency on a regular basis (as determined by the Secretary) for the period of the traineeship; 
(B)to be employed for a period of years equivalent to the period of the traineeship, in a public or private nonprofit child welfare agency in any State, within a period of time (determined by the Secretary in accordance with regulations) after completing the postsecondary education for which the traineeship was awarded; 
(C)to furnish to the institution and the Secretary evidence of compliance with subparagraphs (A) and (B); and 
(D)if the recipient fails to comply with subparagraph (A) or (B) and does not qualify for any exception to this subparagraph which the Secretary may prescribe in regulations, to repay to the Secretary all (or an appropriately prorated part) of the amount of the stipend, plus interest, and, if applicable, reasonable collection fees (in accordance with regulations promulgated by the Secretary); and 
(2)provides assurances that the institution will— 
(A)enter into agreements with child welfare agencies for onsite training of recipients; 
(B)permit an individual who is employed in the field of child welfare services to apply for a traineeship with a stipend if the traineeship furthers the progress of the individual toward the completion of degree requirements; and 
(C)develop and implement a system that, for the 3-year period that begins on the date any recipient completes a child welfare services program of study, tracks the employment record of the recipient, for the purpose of determining the percentage of recipients who secure employment in the field of child welfare services and remain employed in the field. 
428.Funding 
(a)Safe Children, Strong Families Grant funding levelsThe amount specified in this subsection is— 
(1)$3,878,000,000 for fiscal year 2005; 
(2)$4,005,000,000 for fiscal year 2006; 
(3)$4,131,000,000 for fiscal year 2007; 
(4)$4,259,000,000 for fiscal year 2008; 
(5)$4,389,000,000 for fiscal year 2009; 
(6)$4,515,000,000 for fiscal year 2010; 
(7)$4,641,000,000 for fiscal year 2011; 
(8)$4,765,000,000 for fiscal year 2012; 
(9)$4,888,000,000 for fiscal year 2013; and 
(10)$5,010,000,000 for fiscal year 2014. 
(b)Additional fundingIn addition to any amount appropriated pursuant to subsection (a), there are authorized to be appropriated for grants under section 424 $525,000,000 for each of fiscal years 2005 through 2014. 
(c)Availability of appropriationsFunds appropriated pursuant to this part shall remain available until expended. 
(d)Funds for Territories, Indian tribes, courts, and other purposesFor each fiscal year, from the amount specified in subsection (a) of this section, the Secretary shall reserve—  
(1) for grants under section 424(a) for the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, American Samoa, and the United States Virgin Islands, a sum equal to 0.45 percent of the amount; 
(2) for grants to Indian tribes under section 424(b), a sum equal to 0.45 percent of the amount; 
(3)for grants under section 426 (relating to entitlement funding for State courts to assess and improve handling of proceedings relating to foster care and adoption), a sum equal to 0.45 percent of the amount; and 
(4)for activities under sections 427 (relating to evaluations, research, technical assistance, and child welfare traineeships), a sum equal to 1.25 percent of the amount. 
(e)Additional funds for territories and Indian tribesFor each fiscal year, from the amount (if any) appropriated under subsection (b) of this section, the Secretary shall reserve— 
(1)for grants under section 424(a) to States specified in subsection (d)(1) of this section, a sum equal to 0.5 percent of the amount; and 
(2)for grants to Indian tribes under section 424(b), a sum equal to 0.5 percent of the amount. 
429.Grants for programs for mentoring children of prisoners 
(a)Findings and purpose 
(1)Findings 
(A)In the period between 1991 and 1999, the number of children with a parent incarcerated in a Federal or State correctional facility increased by more than 100 percent, from approximately 900,000 to approximately 2,000,000. In 1999, 2.1 percent of all children in the United States had a parent in Federal or State prison. 
(B)Prior to incarceration, 64 percent of female prisoners and 44 percent of male prisoners in State facilities lived with their children. 
(C)Nearly 90 percent of the children of incarcerated fathers live with their mothers, and 79 percent of the children of incarcerated mothers live with a grandparent or other relative. 
(D)Parental arrest and confinement lead to stress, trauma, stigmatization, and separation problems for children. These problems are coupled with existing problems that include poverty, violence, parental substance abuse, high-crime environments, intrafamilial abuse, child abuse and neglect, multiple care givers, and/or prior separations. As a result, these children often exhibit a broad variety of behavioral, emotional, health, and educational problems that are often compounded by the pain of separation. 
(E)Empirical research demonstrates that mentoring is a potent force for improving children’s behavior across all risk behaviors affecting health. Quality, one-on-one relationships that provide young people with caring role models for future success have profound, life-changing potential. Done right, mentoring markedly advances youths’ life prospects. A widely cited 1995 study by Public/Private Ventures measured the impact of one Big Brothers Big Sisters program and found significant effects in the lives of youth—cutting first-time drug use by almost half and first-time alcohol use by about a third, reducing school absenteeism by half, cutting assaultive behavior by a third, improving parental and peer relationships, giving youth greater confidence in their school work, and improving academic performance. 
(2)PurposeThe purpose of this section is to authorize the Secretary to make competitive grants to applicants in areas with substantial numbers of children of incarcerated parents, to support the establishment or expansion and operation of programs using a network of public and private community entities to provide mentoring services for children of prisoners. 
(b)DefinitionsIn this section: 
(1)Children of prisonersThe term children of prisoners means children one or both of whose parents are incarcerated in a Federal, State, or local correctional facility. The term is deemed to include children who are in an ongoing mentoring relationship in a program under this section at the time of their parents’ release from prison, for purposes of continued participation in the program. 
(2)MentoringThe term mentoring means a structured, managed program in which children are appropriately matched with screened and trained adult volunteers for one-on-one relationships, involving meetings and activities on a regular basis, intended to meet, in part, the child’s need for involvement with a caring and supportive adult who provides a positive role model. 
(3)Mentoring servicesThe term mentoring services means those services and activities that support a structured, managed program of mentoring, including the management by trained personnel of outreach to, and screening of, eligible children; outreach to, education and training of, and liaison with sponsoring local organizations; screening and training of adult volunteers; matching of children with suitable adult volunteer mentors; support and oversight of the mentoring relationship; and establishment of goals and evaluation of outcomes for mentored children. 
(c)Program authorizedFrom the amounts appropriated under subsection (h) for a fiscal year that remain after applying subsection (h)(2), the Secretary shall make grants under this section for each of fiscal years 2005 through 2014 to State or local governments, tribal governments or tribal consortia, faith-based organizations, and community-based organizations in areas that have significant numbers of children of prisoners and that submit applications meeting the requirements of this section, in amounts that do not exceed $5,000,000 per grant. 
(d)Application requirementsIn order to be eligible for a grant under this section, the chief executive officer of the applicant must submit to the Secretary an application containing the following: 
(1)Program designA description of the proposed program, including— 
(A)a list of local public and private organizations and entities that will participate in the mentoring network; 
(B)the name, description, and qualifications of the entity that will coordinate and oversee the activities of the mentoring network; 
(C)the number of mentor-child matches proposed to be established and maintained annually under the program; 
(D)such information as the Secretary may require concerning the methods to be used to recruit, screen support, and oversee individuals participating as mentors, (which methods shall include criminal background checks on the individuals), and to evaluate outcomes for participating children, including information necessary to demonstrate compliance with requirements established by the Secretary for the program; and 
(E)such other information as the Secretary may require. 
(2)Community consultation; coordination with other programsA demonstration that, in developing and implementing the program, the applicant will, to the extent feasible and appropriate— 
(A)consult with public and private community entities, including religious organizations, and including, as appropriate, Indian tribal organizations and urban Indian organizations, and with family members of potential clients; 
(B)coordinate the programs and activities under the program with other Federal, State, and local programs serving children and youth; and 
(C)consult with appropriate Federal, State, and local corrections, workforce development, and substance abuse and mental health agencies. 
(3)Equal access for local service providersAn assurance that public and private entities and community organizations, including religious organizations and Indian organizations, will be eligible to participate on an equal basis. 
(4)Records, reports, and auditsAn agreement that the applicant will maintain such records, make such reports, and cooperate with such reviews or audits as the Secretary may find necessary for purposes of oversight of project activities and expenditures. 
(5)EvaluationAn agreement that the applicant will cooperate fully with the Secretary’s ongoing and final evaluation of the program under the plan, by means including providing the Secretary access to the program and program-related records and documents, staff, and grantees receiving funding under the plan. 
(e)Federal share 
(1)In generalA grant for a program under this section shall be available to pay a percentage share of the costs of the program up to— 
(A)75 percent for the first and second fiscal years for which the grant is awarded; and 
(B)50 percent for the third and each succeeding such fiscal years. 
(2)Non-federal shareThe non-Federal share of the cost of projects under this section may be in cash or in kind. In determining the amount of the non-Federal share, the Secretary may attribute fair market value to goods, services, and facilities contributed from non-Federal sources. 
(f)Considerations in awarding grantsIn awarding grants under this section, the Secretary shall take into consideration— 
(1)the qualifications and capacity of applicants and networks of organizations to effectively carry out a mentoring program under this section; 
(2)the comparative severity of need for mentoring services in local areas, taking into consideration data on the numbers of children (and in particular of low-income children) with an incarcerated parents (or parents) in the areas; 
(3)evidence of consultation with existing youth and family service programs, as appropriate; and 
(4)any other factors the Secretary may deem significant with respect to the need for or the potential success of carrying out a mentoring program under this section. 
(g)EvaluationsThe Secretary shall conduct evaluations of the programs conducted pursuant to this section, and submit to the Congress not later than April 15, 2005, and biennially thereafter, a report on the findings of the evaluation for the period involved. 
(h)Limitations on authorization of appropriations; reservation of certain amounts 
(1)Limitations on authorization of appropriationsThere are authorized to be appropriated to carry out this section $67,000,000 for each of fiscal years 2005 through 2009, and such sums as may be necessary for each succeeding fiscal year. 
(2)ReservationThe Secretary shall reserve 2.5 percent of the amount appropriated for each fiscal year under paragraph (1) for expenditure by the Secretary for research, technical assistance, and evaluation related to programs under this section. 
430.Definitions 
(a)In generalIn this part: 
(1)Adoption promotion and support servicesThe term adoption promotion and support services means services and activities designed to encourage more adoptions out of the foster care system, when adoptions promote the best interests of children, including such activities as pre- and post-adoptive services and activities designed to expedite the adoption process and support adoptive families. 
(2)Child welfare services 
(A)In generalThe term child welfare services means social services which are directed toward the accomplishment of the following purposes: 
(i)Protecting and promoting the welfare of all children, including handicapped, homeless, dependent, or neglected children. 
(ii)Conducting timely assessments and investigation of reported child abuse and neglect to ensure the safety of children. 
(iii)Preventing or remedying, or assisting in the solution of problems which may result in, the neglect, abuse, exploitation, or delinquency of children. 
(iv)Preventing the unnecessary separation of children from their families by identifying family problems, assisting families in resolving their problems, and preventing breakup of the family where the prevention of child removal is desirable and possible. 
(v)Restoring to their families children who have been removed, by the provision of services to the child and the families. 
(vi)Placing children in suitable adoptive homes, in cases where restoration to the biological family is not possible or appropriate. 
(vii)Assuring adequate care of children away from their homes, in cases where the child cannot be returned home or has not been placed for adoption. 
(B)Special ruleFunds expended by a State for any calendar quarter to comply with section 422(a)(9) or 476(b), and funds expended with respect to nonrecurring costs of adoption proceedings in the case of children placed for adoption with respect to whom assistance is provided under a State plan for adoption assistance approved under part E, are deemed to have been expended for child welfare services. 
(3)Family preservation servicesThe term family preservation services means services for children and families designed to help families (including adoptive and extended families) at risk or in crisis, including— 
(A)service programs designed to help children— 
(i)where safe and appropriate, return to families from which they have been removed; or 
(ii)be placed for adoption, with a legal guardian, or, if adoption or legal guardianship is determined not to be safe and appropriate for a child, in some other planned, permanent living arrangement; 
(B)preplacement preventive services programs, such as intensive family preservation programs, designed to help children at risk of foster care placement remain safely with their families; 
(C)service programs designed to provide followup care to families to whom a child has been returned after a foster care placement; 
(D)respite care of children to provide temporary relief for parents and other caregivers (including foster parents); 
(E)services designed to improve parenting skills (by helping parents to identify where improvement is needed and to obtain assistance in improving those skills) with respect to matters such as child development, family budgeting, coping with stress, health, and nutrition; and 
(F)infant safe haven programs to provide a way for a parent to safely relinquish a newborn infant at a safe haven designated pursuant to a State law. 
(4)Family support servicesThe term family support services means community-based services to promote the safety and well-being of children and families designed to increase the strength and stability of families (including adoptive, foster, and extended families), to increase competence in parenting, to afford children a safe, stable, and supportive family environment, to strengthen parental relationships and promote healthy marriages, and otherwise to enhance child development. 
(5)Indian tribe 
(A)In generalThe term Indian tribe means— 
(i)any tribe, band, nation, or other organized group or community of Indians that— 
(I)is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians; and 
(II)for which a reservation exists; and 
(ii)any organized group of Alaska Natives eligible to operate a Federal program under Public Law 93–638 or the designee of such a group. 
(B)ReservationIn subparagraph (A), the term reservation includes Indian reservations, public domain Indian allotments, and former Indian reservations in Oklahoma.  
(6)Non-federal fundsThe term non-Federal funds means State funds, or at the option of a State, State and local funds. 
(7)Qualified expenditures 
(A)In generalExcept as provided in subparagraph (B), the term qualified expenditures means, with respect to a State or Indian tribe, any expenditure by the State or tribe, as the case may be, that is aimed at achieving the purposes of this part. 
(B)ExceptionSuch term shall not include any expenditure under a State or tribal program funded under part A.  
(8)State agencyThe term State agency means the State agency responsible for administering, or supervising the administration of, the State program under this part. 
(9)Time-limited family reunification services 
(A)In generalThe term time-limited family reunification services means the services and activities described in subparagraph (B) that are provided to a child that is removed from the child’s home and placed in a foster family home (as defined in section 472(c)(1)) or a child-care institution (as defined in section 472(c)(2)) and to the parents or primary caregiver of such a child, in order to facilitate the reunification of the child safely and appropriately within a timely fashion, but only during the 15-month period that begins on the date that the child, pursuant to section 475(5)(G), is considered to have entered foster care. 
(B)Services and activities describedThe services and activities described in this subparagraph are the following: 
(i)Individual, group, and family counseling. 
(ii)Inpatient, residential, or outpatient substance abuse treatment services. 
(iii)Mental health services. 
(iv)Assistance to address domestic violence. 
(v)Services designed to provide temporary child care and therapeutic services for families, including crisis nurseries. 
(vi)Transportation to or from any of the services and activities described in this subparagraph. 
(10)Tribal organizationThe term tribal organization means the recognized governing body of any Indian tribe. 
(b)Other termsFor definitions of other terms used in this part, see sections 475 and 1101(a).. 
(b)Conforming amendments 
(1)Section 409(a)(7)(B)(i) (42 U.S.C. 609(a)(7)(B)(i)) is amended by adding at the end the following: 
 
(V)Exclusion of expenditures under part BSuch term does not include any expenditure under the State plan developed under part B.. 
(2)Section 454(33) (42 U.S.C. 654(33)) is amended by striking receives funding pursuant to section 428 and that. 
(3)Section 470 (42 U.S.C. 670) is amended by striking (commencing with the fiscal year which begins October 1, 1980).  
(4)Section 471(a)(2) (42 U.S.C. 671(a)(2)) is amended by striking program authorized by subpart 1 of part B of this title and inserting State program under the State plan developed under part B. 
(5)Section 471(a)(14) (42 U.S.C. 671(a)(14)) is amended— 
(A)by striking on or before October 1, 1982; and 
(B)by striking (commencing with the fiscal year which begins on October 1, 1983). 
(6)Section 471(a)(18) (42 U.S.C. 671(a)(18)) is amended by striking not later than January 1, 1997,.  
(7)Section 471(a)(22) (42 U.S.C. 671(a)(22)) is amended by striking , not later than January 1, 1999,.  
(8)Section 472(d) (42 U.S.C. 672(d)) is amended by striking 422(b)(10) and inserting 422(a)(9). 
(9)Section 473(a)(6) (42 U.S.C. 673(a)(6)) is amended— 
(A)by striking (6)(A) and inserting (6); and 
(B)by striking subparagraph (B). 
(10)Section 473(b) (42 U.S.C. 673(b)) is amended— 
(A)in paragraph (1), by striking (3) and inserting (2); and 
(B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2). 
(11)Section 473A(f) (42 U.S.C. 673b(f)) is amended by striking 423, 434, and inserting 424. 
(12)Section 474(a) (42 U.S.C. 674(a)) is amended— 
(A)in the matter preceding paragraph (1), by striking beginning after September 30, 1980; and  
(B)in paragraph (3)— 
(i)in the matter preceding subparagraph (A), by striking as found and all that follows through State plan; 
(ii)in subpargraph (C)(iii), by striking (for the purposes of facilitating verification of eligibility of foster children);  
(iii)in subparagraph (D), by striking (C); and and inserting (A); plus; and 
(iv)by striking subparagraphs (A), (B), and (E) and redesignating subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively. 
(13)Section 475 (42 U.S.C. 675) is amended by adding at the end the following: 
 
(8)The term child means— 
(A)an individual who has not attained 18 years of age or the age of majority established by the State; and 
(B)at the option of the State, an individual who has not attained 19 years of age and is a full-time student in a secondary school (or in the equivalent level of vocational or technical training), if, before the individual attains 19 years of age, the individual may reasonably be expected to complete the program of such secondary school (or such training).. 
(14)Section 1101(a)(1) (42 U.S.C. 1301(a)(1)), as amended by section 102(c)(2)(A) of this Act, is amended in the last sentence by striking part E and inserting parts B and E.  
(15)Section 1130(b)(1) (42 U.S.C. 1320a–9(b)(1)) is amended by striking 427 and all that follows through or section and inserting 422(a)(9) or. 
(16)Section 1130(c) (42 U.S.C. 1320a–9(c)) is amended by striking subpart 1 or 2 of.  
(17)Section 1130A (42 U.S.C. 1320a–10) is repealed. 
(18)Section 104(b)(3) of the Intercountry Adoption Act (42 U.S.C. 14914(b)(3)) is amended by striking 422(b)(14) and inserting 422(a)(13). 
202.Challenge grants 
(a)In generalPart B of title IV, as added by section 201(a) of this Act, is amended by redesignating section 430 as section 431 and inserting after section 429 the following: 
 
430.Challenge grants to reward efforts to move children safely from foster care and prevent the removal of children from their homes 
(a)In generalA State shall be entitled to receive from the Secretary a grant for each fiscal year referred to in subsection (e) for which the State is an eligible State. 
(b)Eligible States 
(1)In generalFor purposes of this section, a State is an eligible State for a fiscal year if— 
(A)in the case of fiscal year 2005, the State has significantly exceeded the national standard then in effect under paragraph (2) for at least 4 of the outcome measures described in paragraph (3), and has met the national standard then in effect for the other outcome measures so described; 
(B)in the case of fiscal year 2006, the State has significantly exceeded the national standard then in effect under paragraph (2) for at least 5 of the outcome measures so described, and has met the national standard then in effect for the other outcome measure so described; and 
(C)in the case of fiscal years 2007 and 2008, the State has significantly exceeded the national standard then in effect under paragraph (2) for all of the outcome measures so described. 
(2)National standardsThe Secretary shall prescribe, and from time to time update, a national standard for each outcome measure described in paragraph (3). 
(3)Outcome measuresThe outcome measures described in this paragraph are the following: 
(A) The percentage of children in foster care in a State during a year, who were the subject of substantiated or indicated maltreatment by a foster parent or facility staff member. 
(B)The percentage of children reunified with their parents or caretakers at the time of discharge from foster care in a State during a year, who were so reunified less than 12 months after their latest removal from the home. 
(C)The percentage of children entering foster care in a State during a year, who re-entered foster care within 12 months after a prior discharge from foster care. 
(D)The percentage of children exiting foster care in a State to a finalized adoption during a year, who so exited less than 24 months after their latest removal from the home. 
(E)The percentage of children reported to be victims of substantiated or indicated child abuse or neglect in the State during the first 6 months of a period being reviewed, who were the subject of another such report within 6 months after the first report. 
(F)The percentage of children in foster care for less than 12 months from the time of their latest removal from the home, who have been placed in not more than 2 settings.  
(4)Determination of State performance with respect to a national standardFor purposes of paragraph (1): 
(A)Meeting a standardA State shall be considered to have met the national standard for an outcome measure described in paragraph (3) if the percentage (referred to in the outcome measure) achieved by the State is— 
(i)in the case of an outcome measure described in subparagraph (A), (C), or (E) of paragraph (3), not more than the national standard; or 
(ii)in the case of an outcome measure described in subparagraph (B), (D), or (F) of paragraph (3), not less than the national standard. 
(B)Significantly exceeding a standardA State shall be considered to have significantly exceeded the national standard for an outcome measure described in paragraph (3) if the percentage (referred to in the outcome measure) achieved by the State is— 
(i)in the case of an outcome measure described in subparagraph (A), (C), or (E) of paragraph (3), not more than 90 percent of the national standard; or 
(ii)in the case of an outcome measure described in subparagraph (B), (D), or (F) of paragraph (3), not less than 110 percent of the national standard. 
(C)Information to be consideredIn determining the performance of a State with respect to an outcome measure described in paragraph (3), the Secretary shall use information for the most recent year for which the relevant information is available. 
(c)Grant amount 
(1)In generalThe amount of the grant payable to an eligible State under this section for a fiscal year is an amount equal to the State share of the dollar amount specified in subsection (e). 
(2)State share definedIn paragraph (1), the term State share means, with respect to a State and a fiscal year, the percentage equal to— 
(A)the number of children residing in the State who have not attained 21 years of age, determined on the basis of the information available as of the beginning of the fiscal year; divided by 
(B)the number of such children residing in all States, as so determined. 
(d)Use of grantA State to which a grant is made under this section shall use the grant for any purpose under the State plan developed under this part or the State plan approved under part E. 
(e)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $100,000,000 for each of fiscal years 2005 through 2008 for grants under this section. 
(f)Budget scoringNotwithstanding section 257(b)(2) of the Balanced Budget and Emergency Deficit Contol Act of 1985, the baseline shall assume that no grant shall be made under this section after fiscal year 2008.. 
(b)Conforming amendmentsEach of the following provisions is amended by striking 430(a) and inserting 431(a): 
(1)Section 427(c)(1), as added by section 201(a) of this Act. 
(2)Section 479B(d), as added by section 103(b) of this Act. 
IIIENHANCEMENTS TO CHILD WELFARE WAIVER AUTHORITY 
301.Extension of authority to approve demonstration projectsSection 1130(a)(2) (42 U.S.C. 1320a–9(a)(2)) is amended by striking 2002 and inserting 2008. 
302.Elimination of limitation on number of waiversSection 1130(a)(2) (42 U.S.C. 1320a–9(a)(2)) is amended by striking not more than 10. 
303.Elimination of limitation on number of States that may be granted waivers to conduct demonstration projects on same topicSection 1130 (42 U.S.C. 1320a–9) is amended by adding at the end the following: 
 
(h)No limit on number of States that may be granted waivers to conduct same or similar demonstration projectsThe Secretary shall not refuse to grant a waiver to a State under this section on the grounds that a purpose of the waiver or of the demonstration project for which the waiver is necessary would be the same as or similar to a purpose of another waiver or project that is or may be conducted under this section.. 
304.Elimination of limitation on number of waivers that may be granted to a single State for demonstration projectsSection 1130 (42 U.S.C. 1320a–9) is further amended by adding at the end the following: 
 
(i)No limit on number of waivers granted to, or demonstration projects that may be conducted by, a single StateThe Secretary shall not impose any limit on the number of waivers that may be granted to a State, or the number of demonstration projects that a State may be authorized to conduct, under this section.. 
305.Streamlined process for consideration of amendments to and extensions of demonstration projects requiring waiversSection 1130 (42 U.S.C. 1320a–9) is further amended by adding at the end the following: 
 
(j)Streamlined process for consideration of amendments and extensionsThe Secretary shall develop a streamlined process for consideration of amendments and extensions proposed by States to demonstration projects conducted under this section.. 
306.Availability of reportsSection 1130 (42 U.S.C. 1320a–9) is further amended by adding at the end the following: 
 
(k)Availability of reportsThe Secretary shall make available to any State or other interested party any report provided to the Secretary under subsection (f)(2), and any evaluation or report made by the Secretary with respect to a demonstration project conducted under this section, with a focus on information that may promote best practices and program improvements.. 
IVTANF AND SSI PROVISIONS 
401.TANF high performance bonusSection 403(a)(4) (42 U.S.C. 603(a)(4)) is amended— 
(1)in subparagraph (D)(ii)— 
(A)in subclause (I), by striking each bonus year equals $200,000,000 and inserting bonus years 1999 through 2004 equals $200,000,000, and for bonus years 2005 through 2014 equals $100,000,000; and 
(B)in subclause (II), by striking $1,000,000,000 and inserting $2,200,000,000; 
(2)in subparagraph (E)(i), by striking , 2000 and all that follows through 2003 and inserting through 2014; and  
(3)in subparagraph (F), by inserting , and for fiscal years 2004 through 2014 $1,200,000,000, after $1,000,000,000. 
402.Review of State agency blindness and disability determinationsSection 1633 (42 U.S.C. 1383b) is amended by adding at the end the following: 
 
(e) 
(1)The Commissioner of Social Security shall review determinations, made by State agencies pursuant to subsection (a) in connection with applications for benefits under this title on the basis of blindness or disability, that individuals who have attained 18 years of age are blind or disabled as of a specified onset date. The Commissioner of Social Security shall review such a determination before any action is taken to implement the determination. 
(2) 
(A)In carrying out paragraph (1), the Commissioner of Social Security shall review— 
(i)at least 20 percent of all determinations referred to in paragraph (1) that are made in fiscal year 2004; 
(ii)at least 40 percent of all such determinations that are made in fiscal year 2005; and 
(iii)at least 50 percent of all such determinations that are made in fiscal year 2006 or thereafter. 
(B)In carrying out subparagraph (A), the Commissioner of Social Security shall, to the extent feasible, select for review the determinations which the Commissioner of Social Security identifies as being the most likely to be incorrect.. 
VEFFECTIVE DATE AND TRANSITION PROVISIONS 
501.Effective date; transition rule 
(a)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this Act shall take effect on October 1, 2004, and shall apply to payments under parts B and E of the Social Security Act for calendar quarters beginning on or after such date, without regard to whether regulations to implement the amendments are promulgated by such date. 
(2)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than legislation appropriating funds) is required in order for a State plan under part B or E of title IV of the Social Security Act to meet the additional requirements imposed by the amendments made by this Act, the plan shall not be regarded as failing to meet any of the additional requirements before the 1st day of the 1st calendar quarter beginning after the 1st regular session of the State legislature that begins after the effective date specified in paragraph (1). If the State has a 2-year legislative session, then each year of the session is deemed to be a separate regular session of the State legislature. 
(b)Transition ruleThe amendments made by this Act shall not apply with respect to— 
(1)powers, duties, functions, rights, claims, penalties, or obligations applicable to aid, assistance, services, or funds provided before the effective date of this Act under the provisions amended; or 
(2)administrative actions and proceedings commenced, or authorized before such date to be commenced, under such provisions. 
 
